Citation Nr: 1647793	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include sinusitis, allergic rhinitis, chronic bronchitis, and chronic obstructive pulmonary disorder (COPD).

2. Entitlement to an increased (compensable) disability rating for post-traumatic sensory neuropathy of the right infraorbital nerve.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from April 1971 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In an April 2009 rating decision, the RO denied service connection for a respiratory disorder. In an April 2013 rating decision, the RO continued a 0 percent, noncompensable disability rating for post-traumatic sensory neuropathy of the right infraorbital nerve.

In August 2012, January 2014, and June 2014 the Board remanded the issue of service connection for a respiratory disorder to the RO for the development of additional evidence. In July 2014, the Board issued corrections of the June 2014 remand.

The Veteran previously sought service connection for asthma, but that claim was denied and is not presently before the Board. The history of that claim includes an October 1971 rating decision in which the RO denied service connection for the Veteran's bronchial asthma, finding that it existed before he entered service, and that during his service it was not aggravated beyond the normal progression of the disease. In July 2008, the Veteran again sought service connection for asthma. In an April 2009 rating decision, the RO denied reopening of the previously denied claim for service connection for asthma. The Veteran appealed the April 2009 rating decision to the Board. In an August 2012 decision, the Board denied reopening of a claim for service connection for asthma. Since the 2012 Board decision, the Veteran has not sought service connection for asthma. Therefore, the issue of service connection for asthma is not presently before the Board.

The issue of the disability rating for post-traumatic sensory neuropathy of the right infraorbital nerve is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction, in this case, the RO.


FINDINGS OF FACT

1. Allergic rhinitis was not found on the Veteran's service entrance examination, and was found on testing during service.

2. Sinusitis during the Veteran's service was addressed by surgical repair and resolved in service, without chronic sinusitis or other residual after service.

3. Neither chronic bronchitis nor COPD had onset during or soon after the Veteran's service.


CONCLUSIONS OF LAW

1. The Veteran's allergic rhinitis was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. Sinusitis during service was not followed after service by chronic sinusitis nor other residual of sinus surgery during service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3. Chronic bronchitis and COPD were not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in letters issued in August 2008 and February 2009. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issue that the Board is deciding at this time. The RO substantially fulfilled the instructions in the Board remands.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Respiratory Disorders

The Veteran contends that he has a respiratory disorder or disorders, including allergic rhinitis, sinusitis, chronic bronchitis, and/or COPD, that began during service. As noted above, service connection for asthma was denied and is not presently before the Board.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence (obvious or manifest) evidence demonstrates the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). For veterans with service after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in disability during service. 38 C.F.R. § 3.306(b).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran had an examination in April 1971 for entrance into service. The examiner checked "normal" for the condition of his nose, sinuses, lungs, and chest, and "acceptable" for the condition of his teeth. In an April 1971 medical history, the Veteran checked "yes" for history of nose trouble and hay fever. He explained that he had occasional nosebleeds and had hay fever that was controlled.

During service, the Veteran underwent extraction of an upper right molar. A root of the tooth broke off into the sinus above. He was found to have chronic sinusitis secondary to that displaced tooth root. In May 1971, he had surgery to remove the root and close the draining sinus.

In June 1971, the Veteran sought treatment, indicating that he had experienced two asthma attacks and had ongoing shortness of breath. He indicated that he had a history of asthma. He stated that he had been treated with Tedral with some relief of symptoms. The clinician referred him to the allergy clinic. At the allergy clinic, testing showed reactions to several common allergens. The clinician diagnosed bronchial asthma with allergic diasthesis. In June 1971, a medical board noted the Veteran's reactions to allergens and his episodes of wheezing, and recommended that he be separated from service. The medical board found that his asthma existed prior to service.

In September 1971, the Veteran had VA examinations to address the residuals of the surgery during service. A medical examiner observed that his nose was symmetrical and his mucous membranes appeared normal. A dental examiner found that the surgically repaired sinus had healed with no residuals.

In October 1971, the RO granted service connection for post-traumatic sensory neuropathy of the Veteran's right infraorbital nerve.

In VA medical treatment of the Veteran in 1996, his cigarette smoking history was noted. In February 1996, he reported shortness of breath, headache, stuffy nose, sneezing, fatigue, and intermittent fever, chills, and sweating. The treating clinician diagnosed upper respiratory infection. In March 1996, the Veteran was seen for shortness of breath and a cough, with a history of asthma. The treating clinician diagnosed asthmatic bronchitis. In April 1996, the Veteran reported shortness of breath, deep coughing, and bloody phlegm. The treating clinician's impression was asthma exacerbation. Pulmonary function test (PFT) results were consistent with a mild obstructive pulmonary defect.

In May 1996, the Veteran claimed that his service-connected facial neuropathy had affected his pulmonary functions.

In VA treatment in July 1996, the Veteran was seen for a sore throat, stuffy nose, and stiff neck. The treating clinician diagnosed upper respiratory infection. Notes of treatment in June 1997 reflect ongoing treatment for asthma.

In February 2009, the Veteran submitted a claim for service connection for a sinus condition, claimed as secondary to the dental and sinus surgery in service. In a September 2009 statement, he noted that he did not have any sinus problems before the tooth extraction with complications during service. He asserted that the extraction resulted in a sinus disorder. In a February 2010 statement, he reported that he had major problems during and after the tooth extraction during service, and that he believed that the extraction caused his sinus condition.

In VA treatment in August 2010, the Veteran reported a history of asthma. The treating clinician prescribed medications to treat asthma. In November 2010, the Veteran reported nosebleed and a productive cough. Notes from January 2011 reflect ongoing treatment for asthma. In February 2011, he reported a worsening cough, shortness of breath, and wheezing. The treating clinician's impression was acute COPD exacerbation. In March 2011, PFTs were consistent with moderate obstructive defect. Treatment for COPD exacerbation continued in April 2011. Notes of subsequent treatment in 2011 through 2013 reflect ongoing asthma and COPD. 

On VA examination in October 2012, the examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran had allergic rhinitis that had been diagnosed in 1970. The Veteran reported that during service one of his teeth was extracted, and the extraction required opening his maxillary sinus. It was noted that he was discharged from service because of asthma. He related that presently he experienced nasal congestion that lasted for months and occurred two to three times per year. The examiner stated that the Veteran was not currently treated for congestion or sinusitis. The examiner expressed the opinion that it is less likely than not that the Veteran's allergic rhinitis was incurred in service. The examiner explained that his service treatment records reflect asthma symptoms during service but do not mention any allergic rhinitis symptoms during service.

On VA examination in February 2014, the examiner reported having reviewed the Veteran's claims file. The examiner noted that the Veteran had allergic rhinitis that was diagnosed in 1970. The examiner noted the dental and sinus surgery during the Veteran's service. The Veteran reported having nasal congestion on and off all year long. The examiner expressed the opinion that it was less likely than not that the Veteran had sinusitis as a result of the surgery in service. In explanation, the examiner noted that records from September 1971 indicated that since the sinus surgery his sinus had healed and sinusitis had resolved without any residual. The examiner stated that a December 2012 MRI showed only mild mucosal swelling in the paranasal sinus. The examiner found that on the 2014 examination the Veteran did not have any symptoms that suggested sinusitis. The examiner expressed the opinion that the Veteran's right infraorbital neuropathy did not cause or aggravate any sinus disorder, as there were no signs or symptoms of any current sinus disorder.

In June 2014, the Veteran asserted, through his representative, that sinusitis that he had during service could have caused his current allergic rhinitis.

On VA examination in December 2015, the Veteran reported running and itching of his nose. The examiner found that the Veteran had been diagnosed with rhinitis, asthma, COPD, and chronic bronchitis. The examiner noted that the Veteran had sinusitis in service in 1971, but did not have ongoing treatment for sinus conditions. The examiner noted that a 2012 MRI did not indicate chronic sinusitis. The examiner expressed the opinion that it is less likely than not that the Veteran had a sinus condition related to his service. The examiner expressed the opinion that it is less likely than not that the Veteran's asthma, COPD, or chronic bronchitis were related to the tooth extraction or sinusitis in service or otherwise incurred in service. The examiner explained that the Veteran had asthma prior to service, and was discharged from service after he developed wheezing. The examiner indicated that testing during service showed allergic rhinitis. The examiner opined that his COPD and chronic bronchitis resulted from his long term smoking. The examiner opined that his lung condition was not worsened or aggravated due to service.

When the Veteran entered service, he reported a history of hay fever that was controlled. Allergic rhinitis was not noted on the report of his service entrance examination, and the examiner marked "normal" for the condition of his nose. The notation on the medical history does not constitute clear and unmistakable evidence that he had allergic rhinitis before service and that any such disorder was not aggravated by service. Therefore, he is presumed to have been in sound condition with regard to his nose when he entered service.

During service, the Veteran was treated for sinusitis, attributed to a tooth root protruding into a sinus. He was treated for wheezing and shortness of breath, attributed to asthma. An allergy clinic tested and found reactions to allergens. The clinic report did not explicitly indicate whether the reactions were in the form of nasal symptoms. The VA clinician who examined the Veteran in December 2015 found that the allergy testing in service showed allergic rhinitis. As the Veteran is presumed sound on entrance to service and his nose normal, and a VA examiner has indicated that his service treatment records show allergic rhinitis during service, the evidence is at least balanced on the question of whether allergic rhinitis had onset in service. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for allergic rhinitis as incurred in service.

The Veteran was treated during service for sinusitis thought to be caused by a tooth root protruding into a sinus. The tooth and sinus were addressed by surgery during service. In service treatment records from after the surgery, there is no report of further sinus symptoms. In September 1971, a few months after separation from service, an examining dentist found that the repaired sinus had healed with no residuals. Clinicians who treated or examined the Veteran later found that he did not have any ongoing, chronic sinusitis or other sinus problems that continued after service. The greater weight of the persuasive evidence indicates that the sinusitis during service resolved after the surgery, and did not continue through the end of service or after service. In the absence of post-service and current sinusitis, the Board denies service connection for sinusitis.

During service the Veteran had asthma but was not found to have chronic bronchitis or COPD. Chronic bronchitis and COPD were not found until many years after service, and clinicians have persuasively opined that those disorders are not causally related to any disease during service or to the tooth and sinus problem and surgery during service. The preponderance of the evidence thus is against service connection for chronic bronchitis or COPD.


ORDER

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for chronic sinusitis is denied.

Entitlement to service connection for chronic bronchitis is denied.

Entitlement to service connection for COPD is denied.



REMAND

The Veteran contends that his service-connected post-traumatic sensory neuropathy of the right infraorbital nerve produces symptoms and impairment that warrant a higher, compensable disability rating.

On VA examination in April 2013, the examiner found that the Veteran did not have any findings, signs, or symptoms attributable to the facial nerve injury.

In statements in May 2013 and January 2015, the Veteran reported that he experienced pain, numbness, and burning sensations around his right eye, and irritation and burning in that eye. He stated that he received VA treatment for those symptoms, and requested that records of that treatment be reviewed.

The Veteran has reported symptoms affecting an area of his face and an eye that were not noted or addressed in the 2013 VA examination. The Board therefore is remanding the issue to obtain any more recent VA treatment records, and for a new VA examination to determine the current manifestations of the neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA outpatient and inpatient treatment of the Veteran from January 2013 through the present, and associate those records with the Veterans (electronic) claims file.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA medical examination to determine the current manifestations and effects of his post-traumatic sensory neuropathy of the right infraorbital nerve. Provide the claims file to the examiner for review. Ask the examiner to record the neurological symptoms the Veteran reports involving his face, including his right eye area and right eye. Ask the examiner to perform appropriate testing and report whether there is objective evidence of the symptoms the Veteran reports. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3. Thereafter, review the expanded record and reconsider the issue of the rating for post-traumatic sensory neuropathy of the right infraorbital nerve. If that issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


